         Case 3:20-cv-02731-VC Document 539 Filed 08/12/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                   Case No. 20-cv-02731-VC
  al.,
                Plaintiffs,                         BAIL ORDER NO. 40
         v.                                         Re: Dkt. Nos. 481-2, 494-2, 494-3, 493-3,

  DAVID JENNINGS, et al.,                           512-1
                Defendants.

      The bail requests from the following detainees are moot:
          •   Kenneth Portillo-Navas
          •   Lateef Animawun
      The bail requests from the following detainees are granted:
          •   Eleazar Porcayo Garcia
          •   Alexandr Melnichuk
          •   Naveed Hameed
      Bail is subject to the standard conditions of release stated at Dkt. 502.



      IT IS SO ORDERED.

Dated: August 12, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
